DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/2022 was filed after the mailing date of the Notice of Allowance on 10/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 10, 15-16, 21-25, 29, 31-32, 36-37, 40, 44, 48, 52-62, and 64 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is US Publication 2008/0092901 A1 to Kang. In particular, Kang discloses an apparatus provided with an internal buttress, an external buttress, a passageway, and a seam. However, Kang fails to teach, disclose or render obvious "wherein a size of the internal buttress is increased from an unexpanded state to an expanded state through introduction of an expansion material" in addition to other limitations.
Regarding claim 10, the closest prior art of record is US Publication 2010/0312066 A1 to Cropper. In particular, Cropper discloses an apparatus provided with an internal buttress, an external buttress, a midportion, and a passageway. However, Cropper fails to teach, disclose or render obvious "a seam that runs a length of the apparatus and which allows the apparatus to be opened and wrapped around the probe" in addition to other limitations.
Regarding claim 21, the closest prior art of record is US Publication 2010/0312066 A1 to Cropper. In particular, Cropper discloses an insufflation retention device provided with an internal buttress, an external buttress, a midportion, and a passageway. However, Cropper fails to teach, disclose or render 
Regarding claim 44, the closest prior art of record is US Publication 2010/0312066 A1 to Cropper. In particular, Cropper discloses an insufflation retention device provided with an internal buttress and a passageway. However, Cropper fails to teach, disclose or render obvious "a gap in the internal buttress, wherein the gap extends from the passageway through the internal buttress to an exterior periphery of the internal buttress" in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/HONG-VAN N TRINH/Examiner, Art Unit 3783 

/BRANDY S LEE/Primary Examiner, Art Unit 3783